CNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 10/21/2020 has been entered. As indicated in the amendment: Claims 1 and 3 -10 are amended
Claim 2 is cancelled. Hence, claims 1 and 3- 10 are pending. The amendment made to the drawing (FIG. 2) has overcome the drawing objection made in the in Non-Final Rejection (dated 07/24/2020) and the objection is withdrawn. Applicant’s arguments/remarks are fully considered (see “Response to Arguments” section) and the following rejection is made herein.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 - 5, 7- 8 and 10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated  by Hata (JP H09289946 A), herein in after Hata.
Regarding claim 1, Hata discloses a split electric rice cooker (FIG. 1), comprising: a base (1, bottom body); a cooker configured to rest on the base and separable with respect to the base (the body of the cooker  rests on the bottom body (1), (FIG. 1) and the body portion  and the bottom body are detachable ( 0020)), the cooker being provided with an inner pot (3, FIG. 1) therein and having a cooker bottom wall (the bottom portion of the body wall (9, FIG. 2)), the (bottom wall  is located below the inner pot , (FIG. 2)) and the cooker bottom wall being constructed as a single- layer wall structure (as shown in FIG. 1 and 2 the bottom wall 9 is a single layer structure extending around the inner pot that constitutes the body of the cooker );  a base plate (the top portion of the bottom plate, FIG. 1) provided with a base-plate through hole (an annular engaging recess 4 formed in the bottom body 1, (0020)); a cooker body fixed to the base plate (the body portion 9 is detachably fixed  to the bottom body 1, (0020)); and an inner-pot heat insulation piece provided in the cooker body (the outer body portion 9 that encloses the inner pot made out of a heat insulating material, (0026)), the inner-pot heat insulation piece comprising a circumferential wall surrounding the inner pot and the bottom wall located below the inner pot (as shown in FIG. 1, the outer body portion 9 is a single layer structure extending around the inner pot that constitutes a circumferential wall around body and the bottom portion of the cooker) , a bottom-wall protrusion protruding downwards being formed in the bottom wall of the inner-pot heat insulation piece (annular engaging protrusion 11, (0020), protrusions 11 protrude downwards at the edges of the bottom wall of the heat insulation of the bottom body portion 9, (FIG. 2)) , the bottom-wall protrusion being fitted in the base-plate through hole, so that the bottom-wall protrusion constitutes the single-layer wall structure (the annular engaging protrusions 11 engaging the annular recesses 4, ( FIG. 1) and the bottom wall protrusions are extending from the bottom wall layer 9 that is a single layer  wall structure heat insulating the inner pot, (0026)).
Regarding claim 3, Hata discloses the split electric rice cooker according to claim1, wherein a lower surface of the bottom-wall protrusion is flush with a lower surface of the base plate (engagement projection 11 is flush with recesses (lower surfaces) of the upper portion of the bottom body (base plate), Hata, FIG. 1)).  
Regarding claim 4, Hata discloses the split electric rice cooker according to claim 1, wherein an inner diameter of the base-plate through hole is not smaller than an outer diameter of an outer (the diameter of the annular recesses of the base plate engage flush with the annular protrusion of the bottom wall layer of the inner pot, FIG. 1).  
Regarding claim 5, Hata discloses the split electric rice cooker according to claim1, wherein the inner pot and the base-plate through hole are arranged coaxially (the inner pot 3 is coaxial to the annular recesses 4 of the bottom body, (FIG.1)).  
Regarding claim 7, Hata discloses the split electric rice cooker according to claim 1, wherein the circumferential wall of the inner-pot heat insulation piece (9)  is spaced apart from the inner pot (3), (as shown in Fig. 1, inner pot 3 is spaced apart from the heat insulation piece 9).  
Regarding claim 8, Hata discloses the split electric rice cooker according to claim 1, wherein an upper circumferential edge of the inner-pot heat insulation piece extends upwards up to an upper flange of the inner pot (the outer body portion 9 that encloses the inner pot envelopes the inner pot all the way to the cover level of the inner pot, (FIG. 1)).  
Regarding claim 10, Hata discloses a split electric rice cooker(FIG. 1)comprising: a base (1, bottom body); a cooker configured to rest on the base and separable with respect to the base (the body of the cooker  rests on the bottom body (1), (FIG. 1) and the body portion  and the bottom body are detachable ( 0020)), the cooker being provided with an inner pot therein (3, FIG. 1) and having a cooker bottom wall(the bottom portion of the body wall (9, FIG. 2)), the cooker bottom wall being located below the inner pot (bottom wall  is located below the inner pot , (FIG. 2)), and the cooker bottom wall being constructed as a single- layer wall structure(as shown in FIG. 1 and 2 the bottom wall 9 is a single layer structure extending around the inner pot that constitutes the body of the cooker ); a base plate (the top portion of the bottom plate, FIG. 1) provided with a base-plate protrusion protruding upwards (the annular engaging recesses 4 create an upward protruding protrusion on the bottom plate, FIG. 1) a cooker body fixed to the base plate (the cooker body 9 is detachably fixed to the bottom body, (0020)); and an inner-pot heat insulation piece provided in the cooker body(the outer body portion 9 that encloses the inner pot made out of a heat insulating material, (0026)), the inner-pot heat (as shown in FIG. 1, the outer body portion 9 is a single layer structure extending around the inner pot that constitutes a circumferential wall around body and the bottom portion of the cooker), a bottom-wall through hole being formed in the bottom wall of the inner-pot heat insulation piece(annular engaging protrusion 11 protrude downwards at the edges of the bottom wall of the heat insulation of the bottom body portion 9 creating a through hole that engages the upward protruding part of the bottom body 1, (FIG. 1)), the base-plate protrusion being fitted in the bottom-wall through hole, so that the base-plate protrusion constitutes the single-layer wall structure (the upward protruding portions of the bottom body 1 engaging the through hole created at the bottom body portion of  the bottom wall layer 9 that is a single layer  wall structure heat insulating the inner pot, (0026)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Xian (CN 2730260 Y), here in after called Xian.
Regarding claim 6, Hata discloses the split electric rice cooker according to claim 1. But,
Hata is silent about the inner-pot heat insulation piece being a plastic piece.  
	However Xian that teaches an electromagnetic rice cooker also teaches that the inner pot heat insulation liner is plastic, (59, page 2).
	The advantage of having the heat insulation liner to be plastic is to provide a heat insulator that will not need a non-stick coating that can fall off into the rice (repeated use under high temperature) and cause health hazard (36, page 1 – 41, page 2).
	Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the split rice cooker of claim1 disclosed by Hata to have the inner-pot heat insulation piece be a plastic piece in order to provide a heat insulator that will not need a non-stick coating that can fall off into the rice and cause health hazard.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata in view of Xiaohui (CN-101406359-A), here in after called Xiaohui.
Regarding claim 9, Hata discloses the split electric rice cooker according to claim 1.But,
Hata is silent about a thickness the inner-pot heat insulation piece is 1.5-2.8mm.
However Xiaohui that teaches the inner pot of an electric rice cooker also teaches that the inner insulation of the inner pot of a rice cooker has a thickness of 1.9 mm, (80, page 3).
The advantage of providing such thickness for the inner insulation is to provide enough heat insulation without preventing the propagation of heat to the rice in the inner pot and efficient cooking of the rice (47, page 2).
Therefor it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the split electric rice cooker of claim 1 disclosed by Hata to include a thickness of 1.9 mm inner-pot heat insulation liner in order to provide enough heat insulation without preventing the propagation of heat to the rice in the inner pot and efficient cooking of the rice as taught in Xiaohui.
Response to Arguments
Applicant's arguments filed on 10/ 21/ 2020 have been fully considered but they are not persuasive because:
Claim rejections - 35 U.S.C. 102
The applicant argues Hata does not disclose “base plate” and “inner-pot insulation piece provided in the cooker body”. Hence, does not disclose claim1. The examiner respectfully disagrees. Base plate, as is shown in the rejection of claim 1 herein, is broadly interpreted as the top portion of the bottom body (1) of Hata, wherein the cooker body detachably engages on top of the base plate as clearly shown in FIG.1. If the applicant is saying the base plate is a separate/distinct piece from the base of the split rice cooker, further amending the claim to include such limitation would distinguish over Hata. Similarly, inner-pot insulation piece, as is 
Claim rejections - 35 U.S.C. 103
The  applicant also argues that the Xian reference “does not contemplate there is a base plate provided with a base-plate through hole, and the bottom-wall protrusion protruding downwards being formed in the bottom wall of the inner-pot heat insulation piece, the bottom-wall protrusion being fitted in the base-plate through hole. Thus, Xian cannot be understood as teaching or suggesting the features identified above as recited in claim 1”. 
This argument is moot because the new ground of rejection herein does not rely on the Xian reference for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761